Exhibit 21 AMR CORPORATION SUBSIDIARIES OF THE REGISTRANT As of December 31, 2008 Subsidiary companies of the Registrant are listed below.With respect to the companies named, all voting securities are owned directly or indirectly by the Registrant, except where otherwise indicated. State or Sovereign Power Name of Subsidiaryof Incorporation Subsidiaries included in the Registrant’s consolidated financial statements American Airlines, Inc. AA 2002 Class C Certificate Corporation AA 2002 Class D Certificate Corporation I AA 2003-1 Class C Certificate Corporation AA 2003-1 Class D Certificate Corporation AA 2004-1 Class B Note Corporation AA 2005-1 Class C Certificate Corporation AA Real Estate Holding GP LLC AA Real Estate Holding L.P. Admirals Club, Inc. (Massachusetts only) American Airlines de Mexico, S.A. American Airlines de Venezuela, S.A. American Airlines Marketing Services LLC American Airlines Realty (NYC) Holdings, Inc. American Airlines Vacations LLC American Aviation Supply LLC Packcall Limited Texas Aero Engine Services, L.L.C, dba TAESL* Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Massachusetts Mexico Venezuela Virginia New York Delaware Delaware United Kingdom Delaware Americas Ground Services, Inc. Aerodespachos Colombia, S.A. AERCOL S.A. Caribbean Dispatch Services, Ltd. American Airlines, Division de Servicios Aeroportuarios (R.D.), S.A.(DSA) International Ground Services, S.A. de C.V. Delaware Colombia St. Lucia Dominican Republic Mexico AMR Eagle Holding Corporation American Eagle Airlines, Inc. Eagle Aviation Services, Inc. Executive Airlines, Inc. Delaware Delaware Delaware Delaware Avion Assurance Ltd. Bermuda PMA Investment Subsidiary, Inc. SC Investment, Inc. Delaware Delaware *Entities with 50% or less ownership.
